                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ERIC TOLEN,                              )
                                         )
           Petitioner,                   )
                                         )
      v.                                 )    Case No. 4:10-CV-2031-RWS
                                         )
JEFF NORMAN,                             )
                                         )
           Defendant.                    )

                          MEMORANDUM AND ORDER

      This matter is before me on the Petitioner Eric Tolen’s Second Motion to

Alter or Amend the Judgment under Fed. R. Civ. P. 59(e). For the reasons set forth

below, I will deny the Petitioner’s motion.

                                 BACKGROUND

      The Petitioner filed his petition for writ of habeas corpus on October 26,

2010. [ECF No. 3]. I denied the claim on June 18, 2014. [ECF No. 34]. The

petitioner appealed that decision to the Eighth Circuit on July 10, 2014 [ECF No.

36]. The United States Court of Appeals for the Eighth Circuit denied his

application for a certificate of appealability [ECF No. 42]. The Petitioner then filed

his first motion for relief pursuant to Fed. R. Civ. P. 60(b) on June 16, 2015. [ECF

No 67]. I denied the motion in part and dismissed it in part on December 10, 2015

and the petitioner promptly appealed. [ECF Nos. 70 & 71]. The appeal was
dismissed. [ECF No. 78]. On June 18, 2018, the petitioner filed a seconded motion

for relief pursuant to Fed. R. Civ. P. 60(b)(6). [ECF No. 84]. I denied the second

motion on March 26, 2019. [ECF No. 85]. The petitioner then filed his first motion

to alter or amend the judgment pursuant to Fed. R. Civ. P. 59(e) on April 8, 2019,

which I denied on August 2, 2019. [ECF Nos. 86 & 87].The petitioner now brings

a second motion to alter or amend the judgment. [ECF No. 89].

                                      DISCUSSION

      Under Fed. R. Civ. P. 59(e), a court may alter or amend a judgment. But the

Rule is not a vehicle to relitigate old issues or raise arguments that could have been

raised prior to the entry of judgment. C. Wright & A. Miller, 11 Fed. Prac. & Proc.

Civ. § 2810.1 (3d ed. 2019). Instead, the Rule serves the “limited function of

correcting manifest errors of law or fact or to present newly discovered

evidence.” Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black

Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (internal quotations and citations

omitted). “A ‘manifest error’ is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to recognize

controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir.

2000) (internal citations omitted).

      In this case, the Petitioner has not demonstrated a manifest error of law or

fact. He does not raise any issues that have not already been considered or show a
“wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Instead the Petitioner relitigates issues already addressed in previous

orders. A motion to alter or amend a judgment pursuant to Fed. R. Civ. P. 59(e) is

not the appropriate vehicle for this type of challenge.

      Accordingly,

      IT IS HEREBY ORDERED that Petitioner Eric Tolen’s Motion for an

altered or amended judgment pursuant to Fed. R. Civ. P. 59(e) is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability will not be

issued as Petitioner has not made a substantial showing of the denial of a federal

constitutional right.




                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 7th day of October 2019.
